Exhibit 10.6 EQUITY PLEDGE AGREEMENT This Equity Pledge Agreement (hereinafter this “Agreement”) is dated January 27, 2010, and is entered into in Yixing City, Jiangsu Province, People’s Republic of China (“PRC” or “China”) by and among Yixing Dragon Path Environment Technology Limited (“Pledgee”), Jiangsu Zhenyu Environmental Protection Technology Co. Ltd. (“Party B” or the “Company”), and each of the shareholders of Party Blisted on the signature pages hereto (each a “Pledgor” and collectively, the “Pledgors”). RECITALS 1.The Pledgee is a company incorporated in the PRC as a foreign invested enterprise and has the expertise in the business of consulting. 2.The Company is a company incorporated in the People’s Republic of China (“PRC” or “China”) and is in the business of the technical research, development and design of the equipments for environmental pollution prevention and control; manufacturing and sales of the equipments for water-pollution prevention and control, building-use heat insulating materials and glass fiber reinforced plastic products; contractor of the environmental engineering; import or export of various products and technology on behalf of this company itself or as the agent of others (except those products or technology limited or prohibited by the state) (the “Business”). 3.The Pledgors are shareholders of the Company and collectively own 100% of the outstanding equity interests of the Company. 4.The Pledgee and the Company have executed a Consulting Services Agreement (the “Consulting Services Agreement”) concurrently herewith, pursuant to which the Company shall pay consulting and service fees (the “Consulting Services Fee”) to the Pledgee for consulting and related services in connection with the Business. 5.In order to ensure that the Company will perform its obligations under the Consulting Services Agreement, and in order to provide an additional mechanism for the Pledgee to enforce its rights to collect the Consulting Services Fee from the Company, the Pledgors agree to pledge all their equity interests in the Company as security for the performance of the obligations of the Company under the Consulting Services Agreement, including payment of the Consulting Services Fee. NOW THEREFORE, the Pledgee, the Company and the Pledgors through mutual negotiations hereby enter into this Agreement based upon the following terms: 1.Definitions and Interpretation.Unless otherwise provided in this Agreement, the following terms shall have the following meanings: 1.1“Pledge” refers to the full content of Section 2 hereunder. 1.2“Equity Interest” refers to all the equity interests in the Company legally held by the
